Title: From Thomas Jefferson to Edmond Charles Genet, 5 November 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Germantown November 5th. 1793

I have the honor to inclose you the copy of a letter from Mr. Moissonier Consul of France at Baltimore to the Governor of Maryland, announcing that Great Britain is about to commence hostilities against us, and that he purposes to collect the Naval force of your Republic in the Chesapeak and to post them as a Van-guard to derange the supposed designs of the enemy.
The bare suggestion of such a fact, however improbable, renders it a duty to enquire into it; and I shall consider it as a proof of your friendship to our nation, if you have it in your power and will be pleased to communicate to me the grounds of Mr. Moissonier’s assertion, or any other respectable evidence of such an intention on the part of Great Britain.
In the mean while as we have reason to believe it unfounded as they have in no instance as yet violated the sovereignty of our country by any commitment of hostilities even on their enemies within our jurisdiction, we presume with confidence that Mr. Moissonier’s fears are groundless. I have it therefore in charge to desire you to admonish Mr. Moissonier against the parade he proposes of stationing an advanced guard in the bay of Chesapeak, and against any hostile array, which under the profession of defensive operations may in fact generate those offensive. I flatter myself, Sir, that you will be so good as to join the effect of your authority to that of our government to prevent measures on the part of this Agent of your republic which may bring on
 
disagreeable consequences. I have the honor to be with great respect, Sir Your most obedient & most humble servant
